UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1992



KAMRAN TAVAKOLI-NOURI,

                                              Plaintiff - Appellant,

          versus


NATIONAL RAILROAD PASSENGER CORPORATION, a/k/a
Amtrak;   MICHAEL   BIBLEHIMER;   MARILYN   C.
BROOKHARDT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
3632-AMD)


Submitted:   October 12, 2000             Decided:   October 19, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kamran Tavakoli-Nouri, Appellant Pro Se. Patricia McHugh Lambert,
Stuart Alan Schadt, Sheri Nicole Green, HODES, ULMAN, PESSIN &
KATZ, P.A., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kamran Tavakoli-Nouri appeals the district court’s order dis-

missing his civil action.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Tavakoli-

Nouri v. Nat’l R.R. Passenger Corp., No. CA-99-3632-AMD (E.D. Va.

July 18, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2